Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 27, 2017

                                    No. 04-16-00743-CR

                                      Paul SALAZAR,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR5303
                       Honorable Lorina I. Rummel, Judge Presiding


                                       ORDER

       The court reporter’s notification of late record is hereby GRANTED. Time is extended
to February 17, 2017. NO FURTHER EXTENSIONS WILL BE ALLOWED.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court